Order entered July 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00096-CV

                                 DONNELL HILL, Appellant

                                               V.

                WELLS ASSET MANAGEMENT, INC., ET AL., Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-01039-B

                                           ORDER
       We GRANT appellant’s July 23, 2015 second motion for an extension of time to file a

brief. Appellant shall file a brief by AUGUST 25, 2015. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE